Citation Nr: 1716751	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  06-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial hypertension.

2.  Entitlement to a disability rating in excess of 40 percent for chronic lumbosacral strain.

3.  Entitlement to an initial disability rating in excess of 10 percent prior to July 29, 2011, in excess of 30 percent prior to December 9, 2015, and in excess of 50 percent from December 9, 2015 for generalized anxiety disorder.

4.  Entitlement to an effective date earlier than December 9, 2015 for the establishment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1967 to September 1969.  He was awarded the Vietnam Campaign Medal and Vietnam Service Medal, among other decorations.  

This case comes before the Board of Veterans' Appeals (the Board) from August 2005 and August 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The August 2005 rating decision, in part, denied service connection for arterial hypertension and increased the disability rating for the Veteran's service-connected lumbosacral strain with conversion disorder to a 40 percent evaluation.  The August 2006 rating decision continued the 40 percent rating for lumbosacral strain, denied entitlement to TDIU, and granted service connection for generalized anxiety disorder with depressive features (formerly conversion reaction) at a noncompensable rating, effective November 3, 2005.

The Veteran testified before a Decision Review Officer (DRO) at the RO in May 2006 and had a hearing before the undersigned Veterans' Law Judge in June 2007.  Transcripts of both proceedings have been associated with the claims file.

In March 2008, the Board issued a decision which in pertinent part denied entitlement to service connection for arterial hypertension and denied entitlement to a compensable rating for service-connected generalized anxiety disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a February 2010 Memorandum Decision, the Court vacated and remanded the Board's March 2008 decision.  The Board remanded the claims for additional development in February 2011.

In a September 2014 decision, the Board granted an initial rating of 10 percent for generalized anxiety disorder prior to July 29, 2011 and denied an initial rating in excess of 30 percent for the period from July 29, 2011; denied a rating in excess of 40 percent for lumbosacral strain; and remanded the claims for service connection for arterial hypertension and TDIU.  However, in a May 2015 decision, the Board noted that the September 2014 decision had been issued despite the existence of an outstanding stay request from the Veteran's representative.  The Board vacated the September 2014 decision to accord the Veteran and his representative due process.  The May 2015 Board decision also granted the initial 10 percent rating for generalized anxiety disorder prior to July 29, 2011 and remanded the remaining claims for additional development.  The case has now returned to the Board.

In an October 2011 rating decision, the RO increased the Veteran's generalized anxiety disorder to 30 percent effective July 29, 2011, and in a January 2016 rating decision increased the disability rating to 50 percent, effective from December 9, 2015.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The issue of entitlement to an increased initial rating for generalized anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2017 statement, prior to the promulgation of a decision on the appeal, the Veteran's representative indicated that the Veteran requested to terminate the appeal of his claims for an increased rating for lumbosacral strain and entitlement to service connection for arterial hypertension.

2.  Affording the Veteran the benefit of the doubt, the Veteran was unable to obtain or maintain substantially gainful employment from May 10, 2006.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for an increased rating for lumbosacral strain and entitlement to service connection for arterial hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The requirements for an effective date of May 10, 2006, but no earlier, for the grant of entitlement to TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In a February 2017 statement, the Veteran's representative stated that the Veteran wished to withdraw his appeals for claims for an increased rating for lumbosacral strain and entitlement to service connection for arterial hypertension.  Thus there remain no allegations of errors of fact or law for appellate consideration with respect to these matters.  See 38 C.F.R. § 20.204 (b)(3) (2016).  As the Board does not have jurisdiction to review these claims, they are therefore dismissed.

Duties to Notify and Assist

In correspondence dated in May 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim for individual unemployability; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The May 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Earlier Effective Date for TDIU

In a January 2016 rating decision, entitlement to a TDIU was granted with an effective date of December 9, 2015, the date on which a VA examiner opined that the Veteran was unable to obtain or maintain gainful employment.  The Veteran and his representative contend that he is entitled to an effective date prior to December 9, 2015 for the grant of TDIU, and have requested a date of May 10, 2006, the date a Postal Service personnel action deemed the Veteran totally disabled for useful and efficient service in his position.  See February 2017 Appellate Brief.  

A claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of substantially gainful employment.  Under 38 C.F.R. § 4.16 (2016), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  The Veteran has had a combined disability rating of 70 percent from April 1, 2005, with a single disability rated 40 percent; thus he has met the schedular criteria for a TDIU from that date.

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  As a TDIU claim is a claim for increased compensation, the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2016); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper, 10 Vet. App. at 125; VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

The effective date assigned for the Veteran's TDIU was based on the date a VA examiner opined that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  However, the Veteran's TDIU claim was part and parcel of his increased rating claim for his generalized anxiety disorder, which was received by VA on April 1, 2005.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Veteran's claim for TDIU was raised by his April 1, 2005 increased rating claim and consideration must be given to whether the effective date for TDIU is warranted based on that date of claim.  

The pertinent evidence includes a May 2005 VA spine examination report which indicated the Veteran's lumbosacral strain caused him difficulty with sitting too long in meetings; no other impairment was noted.  In a statement received December 7, 2005, the Veteran reported that his doctor told him to retire due to his service-connected conditions, and that he would be declared unfit for duty in a month.  A December 2005 report from Dr. W. R. A. stated that the Veteran's lumbosacral strain caused him to miss work 3 to 4 times per week, and that he was barely able to fulfill his job duties.  The report further noted that the Veteran's lumbosacral strain made him unsuitable for any job position due to exacerbation of pain upon mild exertion and poor response to physical therapy and medications, and that the Veteran should consider retirement.  A December 2005 Postal Service Medical Examination and Assessment found that the Veteran was recommended for disability retirement due to his non-insulin dependent diabetes mellitus, lumbosacral strain, and arthritis of the knees.  It further indicated that the Veteran was not medically qualified to perform essential functions of his position, and that accommodation would not reduce the medical risk or restriction.

A May 2006 letter sent to the Veteran from the Office of Personnel Management (OPM) indicated that although the Veteran claimed to be disabled due to diabetes mellitus, lumbar strain, myositis, degenerative disc disease, peripheral neuropathy, facet arthrosis, bulging disc, and knee pain, his medical records showed he had been found disabled due to lumbar strain and myositis only.  A separate letter from OPM stated that the Veteran's application for disability retirement had been approved, but that he had not yet been separated.  On his May 2006 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran indicated he became too disabled to work in December 2005 as a result of his diabetes mellitus and its secondary conditions.  A May 24, 2006 employment verification request stated that the Veteran was a current employee for the US Postal Service.  A June 1, 2006 VA psychiatric examination report stated that the Veteran was currently employed fulltime, but had lost 36 weeks of work in the past 12 months due to "physical conditions and 'nerves.'"  However, a June 7, 2006 VA spine examination noted the Veteran had retired from the Postal Service in 2005 due to his lumbosacral condition, and that the Veteran reported being unable to perform his prior job duties due to his inability to sit for more than 20 minutes or stand for more than 5 minutes.  A December 27, 2006 Notification of Personnel Action stated that the Veteran was totally disabled for useful and efficient service in his position as of May 10, 2006, and that his last day in pay status was January 3, 2007.

During the June 2007 Board hearing, the Veteran testified that he was totally incapacitated from December 2005 but continued to be paid by virtue of taking sick leave.  He reported he was told to continue using sick leave so he did not lose it when he retired.  See June 2007 Hearing Transcript, pp. 7-8.  

A December 2009 VA spine examination report noted the Veteran's lumbosacral strain caused moderate impairment bathing, dressing, toileting, and grooming; severe impairment with chores, shopping, and traveling; and prevented exercise, sports, and recreation.  However, the examiner opined that the Veteran could perform gainful occupation with several restrictions due to his back disability, including not performing repetitive bending of the spine, running, prolonged walking, prolonged standing, and repetitive navigating stairs.  The examiner noted that the Veteran's previous job required prolonged walking.

In a January 2017 letter, Dr. P. C. wrote that based on his review of the record, it was clear that the Veteran was incapable of any employment, even in a sedentary setting, since May 2006.  Dr. P. C. explained that as the Veteran experienced daily exacerbations of severe pain provoked by prolonged sitting, ambulation, and sitting, the Veteran was precluded from even sedentary employment.  Dr. P. C. also considered the December 2009 VA examiner's findings that the Veteran was able to perform gainful employment with some restrictions, but found the examiner's opinion at odds with his findings that the Veteran's back disability had a severe impact on his ability to perform chores, shop, and travel, and prevented exercise, sports, and recreation.  Dr. P. C. wrote that the Veteran's back pain alone left him unable to secure gainful employment since at least May 2006.

In a February 2017 submission, the Veteran's representative reported that although the Veteran received payments from the Postal Service after May 10, 2006, those payments were based on sick leave and other benefits and that the Veteran had not worked since May 10, 2006.  See February 2017 Appellate Brief, pg. 2.  

The Board notes that the Veteran's April 2005 claim for increased ratings contained no assertion of unemployability, and that his December 2005 submission is the first evidence of record indicating that his doctor told him to retire due to service-connected conditions, and that he would be declared unfit for duty in a month.  The Board considered the June 2006 and December 2009 VA examination reports suggesting the Veteran was able to engage in activities of daily living and was not precluded from gainful employment.  However, the Board finds Dr. P. C.'s January 2017 opinion more persuasive given that it provides a more detailed explanation of the functional impairment posed by the Veteran's service-connected lumbosacral strain.  The Board also considered the representative's February 2017 report that the Veteran ceased working as of May 10, 2006, and that any payments thereafter were based on sick leave and other benefits.  This assertion appears to be corroborated by the December 2006 Notification of Personnel Action, which noted that the Veteran was to be paid for all accumulated leave to which he was entitled under existing law.  

Being technically still employed does not necessarily mean that the Veteran is employable for VA purposes.  See Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  Rather, TDIU is based on the inability to follow substantially gainful employment.  Id. (citing 38 C.F.R. § 4.16 (b)).  The term "substantially gainful occupation" is not defined by VA regulation; however, it has been interpreted as referring to, at a minimum, the ability to earn "a living wage."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Further, a person is engaged in a "substantially gainful occupation" when that occupation "provides annual income that exceeds the poverty threshold for one person."  Faust v. West, 13 Vet. App. 342, 355-56 (2000).

The Veteran's representative requested for an effective date of May 10, 2006, the date that the Veteran was found to be totally disabled for useful and efficient service in his position.  The Board acknowledges that the December 2006 Notification of Personnel Action indicates that the Veteran's salary was $79,785 per year, which is well above the poverty threshold in 2006 and 2007, and that his pay status was terminated on January 3, 2007.  See United States Census Bureau Poverty Thresholds, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html (last accessed April 10, 2017).  Nevertheless, it does not appear that the Veteran was capable of obtaining or maintaining substantially gainful employment from May 10, 2006, in light of the Veteran's report that he had stopped working as of that date and had previously missed 36 weeks of work in the previous 12 months due to his physical conditions and nerves.

Cognizant of the Court's holding in Rice, the Board therefore finds that the evidence is at least in relative equipoise as to whether the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected lumbosacral strain as of May 10, 2006, the day he ceased working.  Accordingly, entitlement to an effective date of May 10, 2006 for the grant of TDIU is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

The withdrawn claims for an increased rating for lumbosacral strain and entitlement to service connection for arterial hypertension are dismissed.

An effective date of May 10, 2006, but no earlier, for the establishment of TDIU is granted.  


REMAND

In a February 2010 Memorandum Decision, the Veteran's appeal for a higher rating for generalized anxiety disorder was remanded by the Court for the Board to request the Veteran submit private medical records, or to obtain such records on the Veteran's behalf.  Accordingly, the Board remanded the Veteran's appeal in February 2011, in part to obtain private medical records.  In a February 16, 2011 submission, the Veteran's representative submitted by fax private treatment records from Dr. J. R. C., which the representative asserted were the complete records from that provider for the period of September 2005 to June 2010.  

In its May 2015 remand, the Board identified these records and indicated they had not been translated into English.  Upon return of the Veteran's appeal to the Board and review of these records in March 2017, the Board observed that translations still had not been obtained.  The Board requested translations of the records from a contract translator, and received a response in April 2017.  However, the majority of the processed documents indicated that the records were "illegible," and could therefore not be translated.  See April 7, 2017 correspondence.  It is not clear whether the documents were illegible due to scan quality of the faxed documents or because of the handwriting of the physician.

Adjudication of the Veteran's appeal without translations of the records from Dr. J. R. C. would frustrate the Board's review of the record and run contrary to the basis of the February 2010 Memorandum Decision.  Thus, remand is warranted for the RO to obtain complete, translated copies of the Veteran's treatment records from Dr. J. R. C.  As it was unclear from the Board's translation attempts whether the records could not be translated due to the quality of the scanning process, the RO should consider whether obtaining the original paper copies from the Veteran's physician would be helpful in this regard.  

Accordingly, the case is REMANDED for the following actions:

1.  Translate into English the medical records from Dr. J. R. C. received by VA on February 16, 2011.  The AOJ should consider whether obtaining the original paper copies of these records from the Veteran's physician would assist in this process.  

In this regard, the AOJ may request the Veteran authorize the release of records from Dr. J. R. C. and obtain original copies from him.  Then, with appropriate authorization from the Veteran, obtain and associate with the record records from Dr. J. R. C. and procure translated copies of such records if necessary.

2.  Ensure completion of the foregoing then readjudicate the issue on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


